Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 4, 2008                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  135722 & (3)(4)(8)(9)                                                                                Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ENBRIDGE ENERGY, LIMITED PARTNERSHIP,                                                                Robert P. Young, Jr.
           Plaintiff,                                                                                  Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135722
                                                                    MTT: 0301679
  MICHIGAN TAX TRIBUNAL,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and it is DISMISSED. Const
  1963, art 6, § 4 grants this Court general superintending control over “courts,” not over
  administrative agencies of the executive branch of government. The motion for stay is
  DENIED. The motions for miscellaneous relief are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 4, 2008                        _________________________________________
         t0528                                                                 Clerk